Case 1:20-cv-00480-DDD-JPM Document 13 Filed 07/08/20 Page 1 of 2 PagelD #: 87

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
BOBBY PULLEN, CIVIL ACTION NO. 1:20-CV-480-P
Petitioner
VERSUS JUDGE DRELL
DAVID RIVERA, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 8), and after a de novo review of
the record including the Objection and Exhibits filed by Petitioner (ECF No. 10),
having determined that the findings and recommendation are correct under the
applicable law;

IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C.
§ 2241 (ECF No. 1) is hereby DISMISSED for lack of jurisdiction, WITHOUT
PREJUDICE to Petitioner seeking compassionate release in the court of conviction.

In so ruling we considered the motion to add Exhibits to Petitioner’s Objections
(ECF No. 12) and it has been GRANTED. However, nothing in the Exhibits impacts
our findings in this case. Petitioner is still free to pursue his administrative remedies
with the Bureau of Prisons.

IT IS FURTHER ORDERED that the Appeal of the Magistrate Judge’s

Decision (ECF No. 7) is hereby DENIED.

 
Case 1:20-cv-00480-DDD-JPM Document 13 Filed 07/08/20 Page 2 of 2 PagelD#: 88

Te
THUS DONE AND SIGNED at Alexandria, Louisiana, this y day of July,

2020.

Qe

DEE. D. DRELL
UNITED STATES DISTRICT JUDGE
